  Case: 4:19-cv-02798-NAB Doc. #: 23 Filed: 02/14/20 Page: 1 of 3 PageID #: 43



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SARAH TOWNSEND,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 4:19-cv-2798 NAB
                                                     )
T. WILLIAMS,                                         )
                                                     )
                                                     )
               Defendant.                            )

                              JOINT STATUS MEMORANDUM

   On January 17, 2020, the parties filed a Joint Motion to Stay Proceedings requesting that this

Court stay all deadlines until February 14, 2020. Doc. 21. This Court granted the motion on

January 22, 2020 and further ordered the parties to submit a status memorandum to the Court by

no later than February 14, 2020. Doc. 22. Pursuant to the Court’s order, the parties state as

follows:

   1. An Offer of Judgment was made by Defendant on December 31, 2019. Doc. 20.

   2. The Offer of Judgment included an offer to Plaintiff in the amount of $2,501.00, together

       with “reasonable costs and attorneys’ fees,” as well as consent to “appropriate and

       reasonable declaratory and injunctive relief.”

   3. The parties have a good faith belief that they will shortly be filing a joint motion

       requesting this Court to enter a consent judgment in this matter.

WHEREFORE, Plaintiff and Defendant respectfully request that this Court enter an order further

staying proceedings in this case and all deadlines until February 24, 2020.
Case: 4:19-cv-02798-NAB Doc. #: 23 Filed: 02/14/20 Page: 2 of 3 PageID #: 44



                                         Respectfully submitted,

                                         /s/ Lisa S. Hoppenjans
                                         Lisa S. Hoppenjans, #63890MO
                                         Washington University School of Law
                                         Clinical Education Program
                                         Campus Box 1120
                                         One Brookings Dr.
                                         St. Louis, MO 63130
                                         Telephone: (314) 935-8980
                                         lhoppenjans@wustl.edu

                                         Anthony E. Rothert, #44827MO
                                         Jessie Steffan, #64861MO
                                         AMERICAN CIVIL LIBERTIES UNION OF
                                             MISSOURI FOUNDATION
                                         906 Olive Street, #1130
                                         St. Louis, Missouri 63108
                                         Telephone: (314) 652-3114
                                         Facsimile: (314) 652-3112
                                         trothert@aclu-mo.org
                                         jsteffan@aclu-mo.org

                                         Gillian R. Wilcox, #61278MO
                                         AMERICAN CIVIL LIBERTIES UNION OF
                                            MISSOURI FOUNDATION
                                         406 West 34th Street, # 420
                                         Kansas City, Missouri 64111
                                         Telephone: (816) 470-9938
                                         Facsimile: (314) 652-3112
                                         gwilcox@alcu-mo.org

                                         ATTORNEYS FOR PLAINTIFFS

                                         MARK ZOOLE & ASSOCIATES

                                         /s/ Mark H. Zoole
                                         Mark H. Zoole, #38635MO
                                         P.O. Box 190549
                                         St. Louis, MO 63119
                                         Telephone: (314) 223-0436
                                         Facsimile: (314) 353-3636
                                         zoole@sbcglobal.net

                                         ATTORNEY FOR DEFENDANT




                                     2
  Case: 4:19-cv-02798-NAB Doc. #: 23 Filed: 02/14/20 Page: 3 of 3 PageID #: 45



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system and a copy was made available to all electronic

filing participants.


                                              /s/ Lisa S. Hoppenjans




                                                 3
